[Cite as State v. Robinson, 2014-Ohio-520.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                      :

                 Plaintiff-Appellee,                :

v.                                                  :               No. 13AP-563
                                                                 (C.P.C. No. 12CR-1868)
William L. Robinson,                                :
                                                                (REGULAR CALENDAR)
                 Defendant-Appellant.               :



                                              D E C I S I O N

                                    Rendered on February 13, 2014


                 Ron O'Brien, Prosecuting Attorney, and Michael P. Walton,
                 for appellee.

                 Jeffrey A. Berndt, for appellant.

                   APPEAL from the Franklin County Court of Common Pleas
TYACK, J.
        {¶ 1} William L. Robinson is appealing from his convictions for aggravated
burglary and sexual battery and the resulting sentences. He assigns two errors for our
consideration:
                 [I.] THE JURY VERDICTS IN THIS CASE WERE NOT
                 SUPPORTED BY THE MANIFEST WEIGHT OF THE
                 EVIDENCE.

                 [II.] THE TRIAL COURT ERRED IN IMPOSING
                 CONSECUTIVE SENTENCES WITHOUT MAKING THE
                 NECESSARY FINDINGS MANDATED BY OHIO REVISED
                 CODE §2929.14(C)(4).

        {¶ 2} Robinson engaged in sexual conduct with A.C. as proved by DNA evidence.
Robinson admitted sexual activity with A.C. but testified that he was at her apartment at
No. 13AP-563                                                                                  2


her request. He testified that he and A.C. engaged in a variety of sexual activities, all of it
consensual. He said A.C. was high as a result of her drug use.
       {¶ 3} Sufficiency of the evidence is the legal standard applied to determine
whether the case should have gone to the jury. State v. Thompkins, 78 Ohio St.3d 380,
386 (1997). In other words, sufficiency tests the adequacy of the evidence and asks
whether the evidence introduced at trial is legally sufficient as a matter of law to support a
verdict. Id. "The relevant inquiry is whether, after viewing the evidence in a light most
favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime proven beyond a reasonable doubt." State v. Jenks, 61 Ohio St.3d
259 (1991), paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S. 307
(1979). The verdict will not be disturbed unless the appellate court finds that reasonable
minds could not reach the conclusion reached by the trier of fact. Jenks at 273. If the
court determines that the evidence is insufficient as a matter of law, a judgment of
acquittal must be entered for the defendant. See Thompkins at 387.
       {¶ 4} Even though supported by sufficient evidence, a conviction may still be
reversed as being against the manifest weight of the evidence. Thompkins at 387. In so
doing, the court of appeals, sits as a " 'thirteenth juror' " and, after " 'reviewing the entire
record, weighs the evidence and all reasonable inferences, considers the credibility of
witnesses and determines whether in resolving conflicts in the evidence, the jury clearly
lost its way and created such a manifest miscarriage of justice that the conviction must be
reversed and a new trial ordered.' " Id. (quoting State v. Martin, 20 Ohio App.3d 172, 175
(1st Dist.1983)); see also Columbus v. Henry, 105 Ohio App.3d 545, 547-48 (10th
Dist.1995). Reversing a conviction as being against the manifest weight of the evidence
should be reserved for only the most " 'exceptional case in which the evidence weighs
heavily against the conviction.' " Thompkins at 387.
       {¶ 5} As this court has previously stated, "[w]hile the jury may take note of the
inconsistencies and resolve or discount them accordingly, see [State v.] DeHass [10 Ohio
St.2d 230 (1967)], such inconsistencies do not render defendant's conviction against the
manifest weight or sufficiency of the evidence." State v. Nivens, 10th Dist. No. 95APA09-
1236 (May 28, 1996). It was within the province of the jury to make the credibility
decisions in this case. See State v. Lakes 120 Ohio App. 213, 217 (4th Dist.1964), ("It is
No. 13AP-563                                                                             3


the province of the jury to determine where the truth probably lies from conflicting
statements, not only of different witnesses but by the same witness.")
       {¶ 6} See State v. Harris, 73 Ohio App.3d 57, 63 (10th Dist.1991), (even though
there was reason to doubt the credibility of the prosecution's chief witness, he was not so
unbelievable as to render verdict against the manifest weight).
       {¶ 7} A.C. testified that she was awakened by the feeling of someone licking her
private parts. When she was fully awake, she realized it was not her boyfriend licking her,
so she cried out. The man then got in a tussle with her boyfriend and fled.
       {¶ 8} The jury believed beyond a reasonable doubt that A.C.'s version of what
happened was essentially accurate and supported guilty findings as to aggravated burglary
and sexual battery. We cannot say the jury's verdicts were wrong, following the legal
standard set forth above. We note that Robinson's version of what happened is not
consistent with some of the physical evidence. The jury could have reasonably concluded
that A.C. and her boyfriend did not invite Robinson into their residence, but Robinson
entered via an open window after moving a chair under the window and climbing into it.
Dirt was present in the middle of the chair's seat, consistent with someone having stepped
on the chair to boost themselves toward the open window.
       {¶ 9} Inside the open window was a couch with what appeared to be handprints
on the cushions. This physical evidence was consistent with a person dragging themselves
through the open window by placing force on the cushions on the couch. Entry by force
and stealth was consistent with the aggravated burglary charge and the jury's finding of
guilty as to that charge.
       {¶ 10} As to sexual battery, the evidence was plentiful that sexual activity took
place at the apartment. Semen which originated with Robinson was found. Indeed,
Robinson claimed he engaged in sexual activity with A.C. but his claim was that the
activity was with A.C.'s consent and encouragement. If Robinson entered the apartment
in the way outlined above, the argument that the sex was consensual had little prospect of
being believed by the jury.
       {¶ 11} The jury was presented with two explanations for the physical evidence
found by the police. The jury found A.C.'s version sufficiently credible to find beyond a
reasonable doubt that Robinson was guilty.
No. 13AP-563                                                                            4


       {¶ 12} The first assignment of error is overruled.
       {¶ 13} The second assignment of error questions whether the trial court judge
followed R.C. 2929.14(C) when giving consecutive sentences for the aggravated burglary
and sexual battery convictions. Counsel for the State argues that the trial court did make
the necessary findings.
       {¶ 14} The trial judge stated:
              Moving now to the purposes and principles of sentencing
              which include the necessity to punish and protect, especially
              given the serious nature of the offense, breaking into
              someone's home like that in the middle of the night, and then
              attacking in very violent sexual nature, I think both of those
              principles demand a prison sentence. And I think because of
              the harm was so great in this thing and with the prior criminal
              record, which was noted by the prosecution, and the court has
              reviewed in the PSI, the court believes a consecutive term of
              imprisonment is the appropriate sanction in this matter and
              would not, is not so great as to be disproportionate.

(Tr. 442.)

       {¶ 15} We agree that the trial court's statement on the record complies with R.C.
2929.14(C). We, therefore, overrule the second assignment of error.
       {¶ 16} Both assignments of error having been overruled, the judgment of the
Franklin County Court of Common Pleas is affirmed.
                                                                      Judgment affirmed.
                          SADLER, P.J., and CONNOR, J., concur.